Citation Nr: 1759561	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from July 1987 to August 1988 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2017 the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge.  Hearing transcripts have been associated with the record.


FINDING OF FACT

The Veteran's posttraumatic osteoarthrosis of the right knee is etiologically related to active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for posttraumatic osteoarthrosis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

The Veteran contends that his right knee condition is related to his service.  See May 2017 Hearing Transcript.

At the onset, the Board notes that a right knee condition was noted during the Veteran's enlistment examination.  During his May 2017 hearing, the Veteran credibly testified that the condition noted at entry was a laceration, unrelated to his current condition.  See also December 2012 VA examination (noting that the Veteran previously suffered a "superficial injury" that "was [a] laceration of the skin over the knee").  Thus, the Board finds that the presumption of soundness applies to the Veteran.

With regard to a current disability, the Veteran has had diagnoses of degenerative joint disease and posttraumatic osteoarthrosis.  See id.; May 2017 Medical Treatment Record.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service incurrence, the Veteran contends that he was injured in service.  The record supports his contention.  Service treatment records (STRs) in July 1987 note that the Veteran was seen for right knee pain after he fell down stairs.  Thus, the second element of service connection is met.  See id.

With regard to nexus, the Board finds that probative evidence of records supports a link between the Veteran's current condition and service.   

In December 2012 the Veteran underwent a VA examination in which no opinion was provided as to direct service connection.  The VA examiner did provide an opinion as to aggravation of a condition that existed prior to service and stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  However, the examiner also went on to state that the Veteran had a superficial injury to the skin and "that this would not be a likely aggravation as the prior injury was laceration of the skin over the knee."  As no opinion was provided for direct service connection and the examiner opined that the current condition was not an aggravation issue, no probative value will be given to this examination.

In September 2013 the Veteran's physician stated that he could not identify any object findings to verify the incident that occurred while the Veteran was on active duty caused a persistent problem with his knee.  No opinion was provided as to nexus.

In May 2017 the Veteran provided a letter from a physician opining that the Veteran had "posttraumatic arthrosis from a history where he suffered a fall down a stairwell, while in the military, resulting in injury to his bilateral knees which has been chronic and worsening as he ages."  As a nexus opinion was provided, the Board will give the physician's opinion significant probative value.  

Lastly, the Board notes that the Veteran has asserted that his right knee pain continued since his documented in-service right knee injury, and multiple records support his contention.  A September 2005 private treatment record noted that the Veteran had arthritis in both of his knees and a June 2013 private treatment record noted that the Veteran had complained of knee pain at several appointments.   Indeed, treatment records indicate that the Veteran has been seen for right knee pain since his service ended. 

In light of the foregoing, the Board finds that the evidence is, at a minimum, in equipoise regarding whether the Veteran's current right knee condition is related to service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303.  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for right knee condition is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see Gilbert, supra.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right knee condition is granted



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


